Citation Nr: 1310197	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Outpatient Clinic in Mare Island, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Shasta Regional Medical Center Emergency Room on September 21, 2006.  

(The claim for an effective date prior to August 1, 1990, for the grant of service connection for Type II diabetes mellitus will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to April 1969.

This matter comes before the Board of Veterans Appeals (Board) from a February 2007 administrative decision by the Department of Veterans Affairs (VA) Outpatient Clinic in Mare Island, California, with further review by the VA Northern California Health Care System in Martinez, California. 

The Veteran was afforded Travel Board hearings in October 2009 and July 2010 by two of the undersigned Veterans Law Judges sitting at Oakland, California.  In November 2012, the appellant was offered an opportunity to appear before a third Veterans Law Judge, but he did not elect to exercise that opportunity.  Transcripts from the 2010 hearings are of record.  

The case was remanded for further development in February 2010 and April 2010.

Following review of the record, the appeal is REMANDED to the VA Outpatient Clinic/Northern California Health Care System.  VA will notify the Veteran if further action is required.

[This appeal was merged with the appeal of entitlement to an earlier effective date for the grant of service connection for diabetes.  However, as the latter arose from a different agency of original jurisdiction, it must be addressed in a separate Board decision.]



REMAND

The Veteran asserts and has presented testimony to the effect that he is entitled to payment and/or reimbursement of medical expenses for treatment he received at Shasta Regional Hospital on September 21, 2006.  He maintains that his visit was prompted by an emergency situation and that a VA facility was not reasonably available at the time. 

The Board finds, however, that there are inconsistencies in this regard between what the Veteran and wife report, and a statement provided by the Shasta Regional Medical Center.  Specifically, the Veteran's wife testified in 2009 and 2010 that she arrived home in September 2006 and found him barely able to walk, sweating profusely, and shaking, etc.  She reported making the immediate decision to take the appellant to an emergency room because she thought he was having a heart attack or stroke.  

On the other hand, a statement dated in March 2007 from Shasta Regional Medical Center relates that the Veteran was in his doctor's office when he suddenly became weak, and on his physician's advice, presented himself to the emergency room across the street from the doctor's office.  It was reported that the Veteran did not have peripheral artery disease, as believed, but if he did, it was imperative that he be treated as soon as possible.  The Veteran's treating physician, Dr. Khan, essentially reiterated Shasta's statement in a clinic note dated in June 2007.

The Board observes, however, that although Shasta Regional Medical Center and Dr. Khan have both weighed in on the necessity of having the Veteran report as soon as possible to the nearest medical facility in September 2006, the record does not contain the actual hospital emergency room treatment report that might shed more light on the circumstances of the Veteran's visit.  As indicated above, the appellant's wife has testified that she transported him there because she believed the appellant faced a dire health emergency.  However, Dr. Khan and Shasta Regional state that the appellant was across the street from the hospital when he became weak or had severe symptom-limiting claudication" whereupon he presented to the hospital for testing.  Given the inconsistencies, the Shasta emergency room records might clarify this matter.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he provide authorization to request the Shasta Regional Medical Center Emergency Room intake, treatment and diagnostic records for September 21, 2006.  After securing any necessary releases, the RO must request this information and associate it with the claims folder.

2.  After taking any further development deemed appropriate, readjudicate the question of entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Shasta Regional Medical Center Emergency Room on September 21, 2006.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________                     ____________________________
             C. TRUEBA			                     DEREK R. BROWN
         Veterans Law Judge			 Veterans Law Judge
      Board of Veterans Appeals 	                                 Board of Veterans Appeals


_________________________________________________
CHERYL L. MASON
Veterans Law Judge
Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


